Sharpe, J.
(concurring). The appraisal agreement referred to by Mr. Justice Wiest provided that the persons named therein—
“shall appraise and estimate, at the true cash value * * * the amount of actual loss and damage caused by fire * * * which appraisement and estimate by them * * * shall be binding upon all parties to this agreement.”
In my opinion, the provision for appraisement in the policy was superseded by this agreement and the plaintiff is bound thereby. Morley v. Insurance Co., 85 Mich. 210; Bangor Savings Bank v. Insurance Co., 85 Me. 68 (26 Atl. 991, 20 L. R. A. 650, 35 Am. St. Rep. 341); Joyce on Insurance, § 3250. Its validity may not be assailed in an action at law on the policy.
As to whether an appraisal made pursuant to the provision of the statute is conclusive of the amount of the loss, I express no opinion.
Clark, J., concurred with Sharpe, J.
The late Justice Stone took no part in this decision.